Citation Nr: 1828838	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-31 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for benign cyclic leukopenia.

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for lumbar spine disability, to include a sciatic condition of the lower back, left leg, and left foot/toe.  

4.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1993 to July 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran cancelled a Board videoconference hearing that had been scheduled for November 2017 and, therefore, the request for a hearing is deemed withdrawn.  

The issue of service connection for lumbar spine disability, to include a sciatic condition of the lower back, left leg, and left foot/toe, as well as the issue of service connection for a psychiatric disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's current benign cyclic leukopenia is a disease which was first manifest in service.  

2.  The Veteran's current left knee disability, including arthritis, was not manifest in service or, for arthritis, to a degree of 10 percent within 1 year of separation, and is unrelated to service.  

3.  The Veteran has been diagnosed with dysthymic disorder and PTSD; he has provided competent and credible reports of experiencing a military sexual trauma in August 1994; and the recent diagnosis of PTSD provides a medical link between the Veteran's PTSD and the military sexual trauma that occurred.


CONCLUSIONS OF LAW

1.  The criteria for service connection for benign cyclic leukopenia are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

3.  The criteria for service connection for an acquired psychiatric condition (to include PTSD) are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).





Leukopenia

Service treatment records show that probable benign cyclic leukopenia was diagnosed in service in February 1994.  At the time, it was reported that the Veteran was in excellent health, and was healthy and active, but was found to have leukopenia (relative neutropenia) on 3 separate blood samples.  It was reported in March 1994 that he was being evaluated for leukopenia.  He denied night sweats and weight loss and considered his health to be excellent (on no medications).  A bone marrow biopsy conducted in March 1994 for unexplained cytopenia was normal, and so the assessment was benign neutropenia of no clinical significance.  A VA examiner in October 2013 again diagnosed benign cyclic leukopenia.  The examiner indicated that it was active; cited conditions, complications, and/or residuals, including recurring infections; noted that the Veteran's primary care provider now treats him with antibiotics; and opined that it was at least as likely as not due to service.  

The RO has denied service connection for benign cyclic leukopenia on the basis that it is merely a laboratory finding instead of an actual disabling condition.  However, benign cyclic leukopenia is listed as a rare and episodically recurrent blood disorder in the medical literature, which contrasts it with severe congenital neutropenia.  See https://rarediseases.org/rare-diseases/cyclic-neutropenia/.  The Board finds, based on the evidence o record, that service connection is warranted for benign cyclic leukopenia because it is a disease which was first manifest in service.  Reasonable doubt is resolved in the Veteran's favor.  

Left knee

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's currently diagnosed left knee disability, including osteoarthritis.  Service treatment records are silent for reference to knee problems, and records furnished by the Social Security Administration indicate that the Veteran has had left knee pain since June 24, 2008, when he fell and injured his left knee and then had arthroscopy with microfractures but had not recovered from it.  A chondral defect was found in August 2008, and left knee osteoarthritis is shown in August 2009.  No evidence shows that this left knee disability was manifest in service or, for arthritis, to a degree of 10 percent within 1 year of separation, or that it is related to service.  Instead, the evidence relates it to events starting in June 2008, which was many years after service.  The preponderance of the evidence is against this claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Acquired psychiatric condition

The Veteran filed a claim for PTSD, which he reported is due to military sexual trauma that occurred in August 1994.  The Board accepts that military sexual trauma occurred in August 1994 based in part on 2015 statements of record satisfactorily corroborating the same.  See 38 C.F.R. § 3.304(f)(5) (2017).  A VA psychiatric examination report from January 2014 stated that the Veteran does not have PTSD, but that instead, he has dysthymic disorder.  However, PTSD resulting from military sexual trauma is diagnosed more recently, including in an April 2015 letter from a VA health care provider.  Therefore, the Board has characterized the claim as one for an acquired psychiatric condition, to provide the broadest and most sympathetic review.  The April 2015 letter indicates that the Veteran's acquired psychiatric condition is the result of the military sexual trauma that occurred.  Thereore, a causal link (nexus) has been established and service connection is warranted.

The Board would like to thank the Veteran for his service at this time.  


ORDER

Service connection for benign cyclic leukopenia is granted.  

Service connection for a left knee disability is denied.

Service connection for an acquired psychiatric condition is granted.


REMAND

The Veteran indicated in October 2012 that his current back disability is due to combat boot road marches and physical fitness training.  Service treatment records are silent for reference to back and lower extremity neurological problems.  The first report of any lumbar spine disability and lower extremity neurological problems is in 2009, years post-service.  An April 2009 private medical record indicates that left buttock and leg pain had its onset in November 2008, and that an MRI in March 2009 showed L4/5 and L5-S1 degenerative disc changes.  Lumbar radiculopathy was noted.  In July 2009, the Veteran was noted to have left lower lumbar pain which radiated into the left buttock and down the posterior left leg to the knee.  The impressions were lumbar spondylosis and radiculopathy.  In light of the allegation that the Veteran's current lumbar spine disability with sciatica and/or radiculopathy is due to combat road marches and physical fitness training, a VA examination is needed as indicated below.  See 38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all available additional relevant medical records of treatment which the Veteran has received for the disabilities at issue.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely cause of his currently diagnosed lumbar spine disability with lower extremity neurological impairment.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed lumbar spine disability with lower extremity neurological impairment was incurred in service due to combat boot road marches and physical fitness training?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  Thereafter, readjudicate the pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


